         Case 1-19-40820-cec             Doc 242         Filed 02/03/20   Entered 02/03/20 18:17:20




ARCHER & GREINER, P.C.                                                    Hearing Date: March 18, 2020
630 Third Avenue                                                          Hearing Time: 2:30 p.m.
New York, New York 10017
Tel: (212) 682-4940
Allen G. Kadish
Harrison H.D. Breakstone
Email: akadish@archerlaw.com
        hbreakstone@archerlaw.com

Counsel for Northeast Brooklyn
Partnership, Debtor

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------x

In re:                                                                    Chapter 11

PARK MONROE HOUSING DEVELOPMENT                                           Case No. 1-19-40820 (CEC)
  FUND CORPORATION, et al.,                                               (Jointly Administered)

               Debtors.

----------------------------------------------------------x

In re:
                                                                          Chapter 11
NORTHEAST BROOKLYN PARTNERSHIP,1
                                                                          Case No. 1-19-40822 (CEC)
               Debtor.

----------------------------------------------------------x

                      NOTICE OF HEARING ON APPLICATION OF
                       NORTHEAST BROOKLYN PARTNERSHIP,
                       DEBTOR AND DEBTOR-IN-POSSESSION,
               FOR ENTRY OF FINAL DECREE CLOSING CHAPTER 11 CASE

TO THE HONORABLE CARLA E. CRAIG,
CHIEF UNITED STATES BANKRUPTCY JUDGE:

          PLEASE TAKE NOTICE that NORTHEAST BROOKLYN PARTNERSHIP,

reorganized debtor (the “Debtor”), filed an application (the “Application”) for an order, pursuant

to section 350(a) of the United States Bankruptcy Code (the “Bankruptcy Code”), and Federal



1
  This case is jointly administered with others under Case No. 19-40820. This is filed in Case No. 19-40822 to close
this case without disposition of the other jointly administered cases.
     Case 1-19-40820-cec         Doc 242     Filed 02/03/20     Entered 02/03/20 18:17:20




Rule of Bankruptcy Procedure (“Bankruptcy Rule”) 3022, for entry of a final decree closing its

chapter 11 case.

       PLEASE TAKE FURTHER NOTICE that a hearing to consider the relief sought in the

Application will be held before the Honorable Carla E. Craig, Chief United States Bankruptcy

Judge, at the United States Bankruptcy Court for the Eastern District of New York, 271-C Cadman

Plaza East, Courtroom 3529, Brooklyn, New York 11201 on March 18, 2020 at 2:30 p.m. or as

soon thereafter as counsel may be heard (the “Hearing Date”).

       PLEASE TAKE FURTHER NOTICE that objections if any, to the relief requested in

the Application shall be in writing, shall conform to the Bankruptcy Code, the Bankruptcy Rules

and Local Rules of the Bankruptcy Court, shall set forth the name of the objecting party, the basis

for the objection, the specific grounds therefor, and shall be filed with the Bankruptcy Court

electronically in accordance with General Order 559 (with a courtesy copy delivered to the

Chambers of the Hon. Carla E. Craig) and served in accordance with General Order 559, and

served upon: (i) Archer & Greiner, counsel to the Debtor, Attn: Allen G. Kadish, Esq., 630 Third

Avenue, New York, New York 10017, and (ii) the Office of the United States Trustee, 201 Varick

Street, Suite 1006, New York, New York 10014, so as to actually be filed with the Bankruptcy and

received by March 11, 2020.

       PLEASE TAKE FURTHER NOTICE that you may review the Application at the Office

of the Clerk of the Bankruptcy Court or by accessing the Court’s electronic filing system at

www.nyeb.uscourts.gov, or you may contact the undersigned counsel by phone or email and copies

of the Application will be provided. If no objection to the Application is timely filed and received,

the Bankruptcy Court may grant the relief sought in the Application on the Hearing Date.
     Case 1-19-40820-cec        Doc 242        Filed 02/03/20   Entered 02/03/20 18:17:20




Objecting parties are required to attend on the hearing Date and failure to appear may result in

relief being granted or denied upon default.


Dated: New York, New York                      ARCHER & GREINER, P.C.
       February 3, 2020

                                               By:    s/ Allen G. Kadish
                                                   Allen G. Kadish
                                                   Harrison H.D. Breakstone
                                               630 Third Avenue
                                               New York, New York 10017
                                               Tel: (212) 682-4940
                                               Email: akadish@archerlaw.com
                                                      hbreakstone@archerlaw.com

                                               Counsel for Northeast Brooklyn
                                               Partnership, Debtor
